Derbigny, J.
delivered the opinion of the court. The plaintiff and appellant delivered to the defendants a quantity of coffee to be sold for his account, and he comp ains that they were remiss and negligent in the transaction : but he admits that they finally rendered him an account, which he accepted. The object of the present suit is to obtain the balance due to the plaintiff, on that account. On the face of it, this balance results from outstanding debts, which the defendants alledge that they have not collected,
Seghers for the plaintiff—Porter for the de fendants.
We are of opinion, that by accepting a general account of the whole transaction, including the commission of the defendants, and in which are expressed what accounts have been, and what remains to be, collected, the plaintiff discharged the defendants—that their agency, from that moment, was at an end, and that he has, now, no right to call upon them for payment of any item, which he complains that they neglected to collect.
It is, therefore, ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.